Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 01/27/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,930,888 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Lawrence S. Drasner on 1/28/2022.

Cancel claim 5

In the Claims, Claim 6, change “The light-emitting layer structure of claim 5,” to -- The light emitting-layer structure of claim 1--.
In the Claims, Claim 7, change “The light-emitting layer structure of claim 5,” to -- The light emitting-layer structure of claim 1--.

Replace independent claim 1 with the following:
1. 	(Currently Amended)	A light-emitting layer structure comprising:
a first optical cavity comprising:
a first reflective electrode;
a first partially transparent electrode; and
a first emissive layer (EML) disposed between the first reflective electrode and the first partially transparent electrode, wherein the first EML is configured to emit light having a first wavelength;
wherein the first reflective electrode is configured to introduce a first phase shift, depending on the first wavelength, on reflection of light emitted by the first EML; and
a second optical cavity comprising:
a second reflective electrode;
a second partially transparent electrode; and
a second EML disposed between the second reflective electrode and the second partially transparent electrode, wherein the second EML is configured to emit light having a second wavelength;
wherein the second reflective electrode is configured to introduce a second phase shift, depending on the second wavelength, on reflection of light emitted by the second EML, and the first phase shift is different from the second phase shift;
where each of the first reflecting electrode and the second reflecting electrode comprises a base layer and at least one emitting side layer located on an emitting side of the base layer, wherein the at least one emitting side layer has a thickness less than a thickness of the base layer;
wherein the at least one emitting side layer comprises a first emitting side layer and a second emitting side layer located on an emitting side of the first emitting side layer, wherein a combined thickness of the first emitting side layer and the second emitting side layer is less than the thickness of the base layer.

Allowable Subject Matter
Claims 1-4 and 6-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record fails to teach or render obvious the combination of limitations of claim 1 “where each of the first reflecting electrode and the second reflecting electrode comprises at least one emitting side layer located on an emitting side of the base layer, wherein the at least one emitting side layer has a thickness less than a thickness of the base layer, wherein the at least one emitting side layer comprises a first emitting side layer and a second emitting side layer located on an emitting side of the first emitting side layer, wherein a combined thickness of the first emitting side layer and the second emitting side layer is less than the thickness of the base layer” taken in combination with all other limitations of each respective independent claim 1.
Dependent claims 2-4 and 6-11 are inherit the above allowable subject matter and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kajimoto et al. (US Pub# 2019/0252644), Seo (US Pub# 2014/0034927), Forest et al. (US Pub #2019/0165294), Desieres et al. (US Pat # 8614698), Mizuno (US Pub # 2015/0372258), Zhou et al. (US Pub # 2011/0140075), Hack et al. (US Pub# 2015/0340410), Cok (US Pat# 7,973470), Montgomery et al. (US Pat# 10,826,010), Montgomery et al. (US Pat# 10522787) and Yang et al. (US Pub# 2019/0006607).
Kajimoto discloses a light-emitting layer structure (Fig. 1) comprising a first optical cavity (Fig. 1: 10R, red-light -emitting pixel and ¶0032) comprising a first reflective electrode (Fig. 1: 2R); a first partially transparent electrode (Fig. 1: element 5 of 10R); and a first emissive layer (EML) (Fig. 1: element 4 of 10R) disposed between the first reflective electrode (2R) and the partially transparent electrode (5), wherein the first EML (element 4 of 10R) is configured to emit light having a first wavelength (¶0054; it is implicit that the red color has a wavelength interval of 700-635nm), wherein the first reflective electrode (2R) is configured to introduce a first phase shift (¶0056, 0058, 0066, 0069; the instant limitation is considered functional language and given limited patentable weight to the extent it imparts a further structural limitation on the device as claimed), depending on the first wavelength (it is well known in the art that the red color has a wavelength), on reflection of the light emitted by the first EML (it is well known that the EML layer emits light; ¶0054); and a second optical cavity (Fig. 1: 10G, green-light-emitting pixel and ¶0032) comprising a second reflective electrode (Fig. 1: 2G), a second partially transparent electrode (Fig. 1: element 5 of 10G); and a second EML (Fig. 1: element 5 of 10G) disposed between the second reflective electrode (2G) and the second partially transparent electrode (element 5 of 10G), wherein the second EML (element 5 of 10 G) is 
Seo discloses Fig 1A of Seo discloses a light-emitting layer structure [0001] comprising a substrate ¶0166, a first electrode layer 101 deposited on the substrate that generates first charges ¶0089 and ¶01 70, a first charge transport layer 112 deposited on the first electrode layer that transports the first charges from the first electrode layer ¶0134, an emissive layer (EML) 113 deposited on the first charge transport layer, a second charge transport layer 114 deposited on the EML that transports second charges ¶0155; and a second electrode layer 102 deposited on the second charge transport layer that generates second charges that are transported by the second charge transport layer ¶0089 and ¶0162, wherein the first and second charges are transported into the EML ¶0162, and the EML is configured to emit light by recombination of first and second charges at a boundary layer [0035] formed by the EML and one of the charge transport layers ¶0005 and ¶0164.
Forest discloses an organic light emitting device (OLED) (Fig. 6) comprising: optical cavity (¶0095), a transparent electrode (cathode 160 and ¶0177) and an anode (230), an emissive 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/MOHSEN AHMADI/Primary Examiner, Art Unit 2896